


116 HR 6545 IH: Health Insurance Marketplace Affordability Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 6545
IN THE HOUSE OF REPRESENTATIVES

April 17, 2020
Mrs. Murphy of Florida (for herself, Ms. Shalala, and Mr. Soto) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to provide an age rating adjustment to the applicable percentage used to determine the credit for coverage under qualified health plans.


1.Short titleThis Act may be cited as the Health Insurance Marketplace Affordability Act of 2020.  2.Age rating adjustment to applicable percentage used to determine the credit for coverage under qualified health plans (a)In generalSection 36B(b)(3)(A) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:

(iii)Age rating adjustmentFor purposes of this subparagraph— (I)In generalThe applicable percentage otherwise determined under clause (i) shall be multiplied by the age adjustment value determined under subclause (II).
(II)Age adjustment valueThe age adjustment value for any taxpayer is the average of the age rate adjustments for all individuals which have coverage described in paragraph (2)(A) with respect to the taxpayer, divided by the maximum age rate adjustment allowed under section 2701(a)(1)(A)(iii) of the Public Health Service Act. (III)Age rate adjustmentThe age rate adjustment for any individual shall be determined using a single national age rating curve which shall be specified in guidance by the Secretary of Health and Human Services and shall reflect market patterns in the individual market in accordance with section 2701(a)(1)(A)(iii) of the Public Health Service Act..
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date on which the single national age rating curve referred to in section 36B(b)(3)(A)(iii)(III) of the Internal Revenue Code of 1986 (as added by this section) is specified by the Secretary of Health and Human Services.  